Citation Nr: 1608331	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $66,006.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office Committee on Waivers and Compromises in Milwaukee, Wisconsin (RO) which denied a request for a waiver of an overpayment in the amounts of $66,006.00.  


FINDINGS OF FACT

1.  The Veteran was married in April 2001.  He requested that VA add his spouse as a dependent on his award in May 2009.  Previously unreported spousal income received from March 2002 to December 2008 was used in recalculating the Veteran's pension benefits, resulting in an overpayment in the amount of $66,006.00. 

2.  The Board finds that the overpayment of VA NSC pension benefits in the amount of $66,006.00 was properly created. 

3.  The creation of an overpayment of NSC pension benefits in the amount of $66,006.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

4.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

5.  Collection of the debt would not deprive the Veteran or his family of basic necessities, and would not result in undue financial hardship.

6.  Recovery of the overpayment would not defeat the purpose which benefits were intended.

7.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran. 

8.  The Veteran has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of NSC pension benefits in the amount of $66,006.00 have not been met.  38 U.S.C.A. § 5302 (West 2015); 
38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver of recovery of the overpayment.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2014).  In a September 2010 decision, the RO informed the Veteran that he received an overpayment in NSC pension benefits in the amount of $66,006.00 due to consideration of unreported spousal income from March 2002 to December 2008.  In October 2010, the Veteran requested a waiver of repayment of benefits.  In November 2010 and in a December 2010 decisional letter, the Committee on Waivers and Compromises denied a waiver of overpayment.  A January 2011 statement of the case addressed the issue of entitlement to waiver of the overpayment, and afforded the Veteran an opportunity to present information and evidence in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained in this case.  

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2015); 38 C.F.R. § 1.911(c) (2015).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521  (West 2015); 38 C.F.R. § 3.23 (2015).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271 (2015).  It also includes income of a veteran's spouse and/or child(ren) regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. 
§ 3.23(d)(4) (2015).

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

The Veteran was awarded VA NSC pension benefits in April 2000, effective August 9, 1993.  A May 2000 letter informed the Veteran that the rate of VA pension was based on "family income," which included the Veteran's income and the income of any dependents.  The Veteran was informed that he must notify VA immediately of any changes to his income.  A marriage certificate, received in May 2009, shows that the Veteran was married in April 2001.  The earliest evidence of record notifying VA of the marriage, however, was a February 2002 Improved Pension Eligibility Verification Report (IVR).  In the IVR, the Veteran checked that he was checked that he was "married - not living with spouse," indicated that he contributed "$0" to his spouse's support in 2001, and identified a date of "June, 2001" date of separation.  The Veteran reported $0.00 in spousal income, and under Social Security income for his spouse, he marked "$0 n/a"  

In May 2009 correspondence, the Veteran requested that his spouse be added to his award.  Information from the Social Security Administration (SSA) shows that the Veteran's spouse was in receipt of unreported SSA benefits from March 2002 to December 2008, which is counted as income for NSC pension purposes.  The Veteran's spouse was added to his award.  

In September 2010, NSC pension benefits were also reduced based on consideration of previously unreported spousal income from March 2002 to December 2008.  An audit of the Veteran's award is of record.  The award of VA NSC pension benefits was adjusted, creating an overpayment in the amount of $66,006.00.  Accordingly, the Board finds that the overpayment of VA NSC pension benefits in the amount of $66,006.00 was properly created.  In this case, the Veteran has not submitted an appeal as to the validity of the debt, but has instead appealed the denial of a waiver of the overpayment.    

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  The Veteran contends in a January 2011 notice of disagreement and May 2011 substantive appeal that he did not inform VA that he and his wife were separated in 2002, and that such inaccuracy must have been made without intention, or by error on the part of VA.  The Board finds, based on a review of the February 2002 IVR, that the Veteran clearly indicated that he was married and was not living with his spouse, and clearly identified the receipt of  $0.00 in spousal income, to include SSA income.  The Board finds, therefore, that there was no error on the part of VA in failing to consider spousal income in calculating the Veteran's award prior to May 2009.  

The Board finds that while the Veteran did not report relevant spousal income received from 2002 to 2008.  He has indicated that he did not intentionally report that he was separated from his spouse.  The Board finds no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).  

The Board finds that repayment of the Veteran's indebtedness would not violate principles of equity and good conscience.  The Board finds that the Veteran was at fault in the creation of his indebtedness due to failure to report spousal income.  A May 2000 award letter informed the Veteran that he must advise VA of any change in income, and informed him that VA pension was based on "family income" to include the income of any dependents.  In a February 2002 IVR, the Veteran incorrectly checked that he was separated from his spouse.  Moreover, in the income information, the Veteran identified $0.00 in income for his spouse, to include SSA benefits.  The Board finds therefore, that the Veteran was solely at fault in the creation of the overpayment debt when he failed to report spousal income from 2002 to 2008.  He did not report spousal income information until May 2009, and the amount of monthly SSA benefits received, as provided in the May 2009 Income and Net Worth Statement, was incorrectly reported.  The Board finds that VA had no notice of the relevant spousal income prior to May 2009.  The May 2009 IVR shows that the Veteran reported his spouse's Social Security income was $126 per month.  The record shows, however, that the RO's January 2010 request for information from the Social Security Administration shows as of May 2009 the Veteran's spouse was receiving $1026 per month in Social Security benefits.  Because the overpayment of VA NSC pension benefits was properly created based on the Veteran's failure to timely report relevant spousal income, VA was not at fault in the creation of the Veteran's indebtedness.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that there is no fault on the part of VA in the reduction of the VA benefits based on the identification of previously unreported spousal income in the form of SSA benefits.  The Veteran is at fault in the creation of the overpayment because he did not accurately report his spouse's income and his action in accepting VA benefits for which he was not entitled during the time period from March 2002 to December 2008, contributed to the creation of the overpayment.  

The Board finds that that repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran's most recent October 2010 Financial Status Report shows that he had a total monthly net income of $1,291.00 from VA benefits and Social Security benefits from his spouse; and total monthly expenses of $1,643.55, to include rent or mortgage payments, food, utilities and heat, as well other living expenses, identified as cable, phone, car and truck insurance, auto gas, and repair, and other debts.   Assets were comprised of cash, to include cash in the bank, in the amount of $115.00.  The Veteran identified debt, with an unpaid balance totaling $240.00, from Aqua Finance Company for a water purifier.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  The Board finds that the Veteran's income of $1,291.00 exceeds his total monthly expenses represented by rent or mortgage, food, utilities, and heat which amount to approximately $1,139.34 a month.  Given the Veteran's income and expense information, the Board finds that the collection of the debt at issue would not deprive him of the basic necessities of life.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would not defeat the purpose for which benefits were intended.  The award and disbursement of NSC pension benefits for the support of the Veteran for the period from March 2002 to December 2008 was made at a rate based on the Veteran's family income.  Because the Veteran failed to identify relevant spousal income during this time period, he received benefits in excess of what he was entitled.  Thus, the collection of the debt would not defeat the purpose for which the benefits were intended.  

Because the Veteran was in receipt of VA pension benefits to which he was not entitled, the Board finds that he was unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, result in unjust enrichment of the Veteran.  The Board finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  

For the reasons discussed above, the Board finds that the recovery of the overpayment would not be against the principles of equity and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2015).  Because the preponderance of the evidence is against the claim for a waiver of recovery of the overpayment of VA benefits in the amount of $$66,006.00, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



(CONTINUED ON NEXT PAGE)



ORDER

A waiver of recovery of an overpayment of NSC pension benefits under the in the amount of $66,006.00 is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


